ANDERSON, ALLEN C., Associate Judge.
Appellant was convicted of unlawfully handling, fondling and making an assault upon a female child under the age of 14 in a lewd, lascivious and indecent manner but without intent to commit rape.
The motion for new trial having been denied this appeal was prosecuted.
Appellant contends it was error to allow into evidence statements of a year old child made to her mother. The evidence was allowed in as part of the res ges-tae. Under the factual situation presented we feel the ruling was correct. The admissibility of such evidence is discussed in 20 American Jurisprudence, Evidence § 678 at page S73.
The next and final point raised by appellant is the refusal of the trial court to direct a verdict in his favor at the close of the State’s case. The evidence introduced presented a prima facie case and was more than adequate to support the jury’s verdict.
Affirmed.
SHANNON, Acting C. J., and ANDREWS, CHARLES O., Jr., Associate Judge, concur.